         Case 2:17-cr-00306-JCM-VCF Document 902
                                             903 Filed 08/04/21 Page 1 of 4


1    THOMAS A. ERICSSON, ESQ.
     Nevada Bar No. 4982
2    Oronoz & Ericsson, LLC
     1050 Indigo Drive, Suite 120
3    Las Vegas, Nevada 89145
     Telephone: (702) 878-2889
4    Facsimile: (702) 522-1542
     tom@oronozlawyers.com
5    Attorney for JOSE GAMBOA
6
                                   UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF NEVADA
8

9
                                                            CASE NO.:       2:17-cr-00306-JCM-VCF
      UNITED STATES OF AMERICA,
10
                      Plaintiff,                            STIPULATION TO CONTINUE
11                                                          SENTENCING
      vs.
12                                                          (Second Request)
      JOSE GAMBOA (#19),
13
                       Defendant.
14

15          IT IS HEREBY STIPULATED AND AGREED, by Defendant Jose Gamboa, by and
16   through his attorney, Thomas A. Ericsson, Esq., and the United States of America, by and
17   through Chad McHenry, Department of Justice Trial Attorney, that the sentencing hearing
18   currently scheduled for August 20, 2021, at the hour of 10:30 a.m., be vacated and continued
19   for at least forty-five (45) days to a date and time that is convenient to this Honorable Court.
20          The request for a continuance is based upon the following:
21
        1. Defense Counsel for Mr. Gamboa requires additional time to meet with and finalize
22         preparation with Mr. Gamboa for his sentencing hearing.

23      2. Mr. Gamboa is currently in custody, and he does not object to the continuance.

24      3. Counsel for Mr. Gamboa has spoken with Trial Attorney Chad McHenry, and the
           Government agrees to the continuance.
25

26      4. The additional time requested by this Stipulation to Continue Sentencing is reasonable
           pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good
27         cause, change any time limits prescribed in this rule.”
28      5. The additional time requested herein is not sought for the purposes of undue delay.

                                                   Page 1
        Case 2:17-cr-00306-JCM-VCF Document 902
                                            903 Filed 08/04/21 Page 2 of 4


1       6. Additionally, denial of this request for a continuance could result in a miscarriage of
2          justice.

3    DATED: August 4, 2021
4    Respectfully submitted,
5

6    /s/ Thomas A. Ericsson      .               /s/ Chad McHenry
     Thomas A. Ericsson, Esq.                    Chad McHenry, Esq.
7    Oronoz & Ericsson, LLC                      Trial Attorney
     1050 Indigo Dr., Suite 120                  Organized Crime and Gang Section
8    Las Vegas, Nevada 89145                     501 Las Vegas Blvd. South, Suite 1100
     Attorney for Defendant Lara                 Las Vegas, Nevada 89101
9                                                Attorney for the United States of America
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                Page 2
        Case 2:17-cr-00306-JCM-VCF Document 902
                                            903 Filed 08/04/21 Page 3 of 4


1                                    CERTIFICATE OF SERVICE

2           I certify that I am an employee of Oronoz & Ericsson, LLC, and over the age of 18

3    years. A copy of this Stipulation to Continue Sentencing was served upon counsel of record via

4    Electronic Case Filing (ECF).

5           Dated this 4th day of August, 2021.

6
                                         /s/ Jan Ellison                              .
7                                        Oronoz & Ericsson, LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  Page 3
         Case 2:17-cr-00306-JCM-VCF Document 902
                                             903 Filed 08/04/21 Page 4 of 4


1
                                   UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA

3

4     UNITED STATES OF AMERICA,                             CASE NO.:      2:17-cr-00306-JCM-VCF
5                     Plaintiff,
                                                            ORDER
6     vs.

7     JOSE GAMBOA,
                       Defendant.
8

9

10          Having considered the foregoing stipulation and proffer of the parties, the Court finds
11   that the ends of justice served by granting said continuance outweigh the best interests of the
12
     public and the defendant in a speedy sentencing, since the failure to grant said continuance
13
     would be likely to result in a miscarriage of justice, and would deny the parties herein sufficient
14
     time and the opportunity within which to be able to effectively and thoroughly prepare for
15

16   sentencing, taking into account the exercise of due diligence.

17          IT IS THEREFORE ORDERED that the Sentencing in this matter currently scheduled

18                                                                        15th day of
     for August 20, 2021, at 10:30 a.m., be vacated and continued to the ______
19         October
     _____________________,                       11:00 A.M.
                            2021, at the hour of _________________.
20
            DATED AND DONE
                  August      this _____ day of _________________________, 2021.
                         4, 2021.
21

22
                                                ___________________________________________
23
                                                THE HONORABLE JAMES C. MAHAN
24                                              UNITED STATES DISTRICT JUDGE

25

26

27

28

                                                   Page 4
